Title: To John Adams from Daniel Morgan, 23 November 1799
From: Morgan, Daniel
To: Adams, John



Sir
Soldiers Rest Novr. 23rd. 1799

This will be handed to you by Robert Page esquire who succeeds me in Congress for the District composed of Frederick & Berkeley Counties; who I beg leave to introduce to you as a gentleman.
He is a man of real information and a great supporter of the happy Government we live under, and I dare say you will find Mr. Page on further acquaintance worthy of your confidence.
I hope you continue hearty; I wish you forty years longer to live in high health I hope your Lady is well. will you be pleased to offer to her my good wishes.
I have the Honor to be / your very Obt. Hle. Sert.

Danl Morgan
P.S It has been rumoured about (from what Authority we don’t know) that you intend to decline serving as President after the time for which you were elected expire, but I hope this will not be the case, as we are making a disposition for a hard struggle to send you again.

